DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 35 and 37-46 have been considered but are moot because the new ground of rejection over Skiba US 5743914 in view of Stone et al.US 7713285 and further in view of Baldwin et al. US 2004/0082956.  Skiba discloses the angles of the upper and lower surfaces of the major and minor threads 112, 114 may differ depending on the particular thread configuration (column 6, lines 8-10).  Stone et al. teaches a similar suture anchor 300 (figure 13) having threads 306 having a proximal and distal face (figure 12), wherein the proximal face 310 is substantially perpendicular to a longitudinal axis of the elongated body (top surface 310 forms a planar edge) to assist in holding (column 7, lines 54-55).  Baldwin discloses a suture anchor 100 having at least one major thread 114 and a minor thread 116, the major thread having a first angular profile and the minor threads having a second angular profile different from the first angular profile (paragraph 0040, angles may differ depending on the particular thread configuration, or may additionally vary along the shaft). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 35 and 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skiba US 5743914 in view of Stone et al.US 7713285 and further in view of Baldwin et al. US 2004/0082956.
Regarding claim 1, Skiba discloses a suture anchor 102 (figures 3-5, column 3, lines 56-60; bone screw may be used as a suture anchor), comprising: an elongate anchor body 106 having a proximal end 104, and a distal end 116 and a length therebetween (see annotated figure 3 below); at least one major thread 112 covering the length of the anchor body (although not shown in the figure 3, anchor may have threads to extend the entire length of shaft, column 7, lines 1-3), wherein the at least one major thread has a major diameter between 2 mm and 10 mm (the major diameter denoted by dimension C is .075 to about .350 inch or preferably .100 to .300 inches, which converts to a diameter of 2.54 to about 7.62mm, column 5, lines 1-7) and a thread pitch between 0.1 mm and 5 mm (pitch being the dimension spacing between threads, spacing between major threads is 5 to 16 threads per inch, or preferably 9 threads per inch, which converts to a thread pitch of 2.82 mm, column 4, lines 50-55); and at least two minor threads 114 (column 7, lines 4-11; a plurality of minor threads 114 may be positioned between the each set of major threads, or may comprise three or more series of threads) covering the length of the anchor body (anchor may have threads to extend the entire length of shaft, column 7, lines 1-3), wherein the at least two minor threads occupy a space between the at least one major thread (column 7, lines 4-6, a plurality of minor threads 114 may be positioned between the each set of major threads), wherein the at least two minor threads have major diameters between 1 mm and 9 mm (the major dimension denoted by dimension B is .0600 to .300 inches, more preferably .080 to .275 inches, which is converted to 2.03 to 6.99mm; column 4, line 64- column 5, line 1) and thread pitches between 0.1 mm and 5 mm (pitch being the dimension spacing between threads, spacing between minor threads is 5 to 16 threads per inch, or preferably 9 threads per inch, which converts to a thread pitch of 2.82 mm, column 4, lines 50-55), and wherein the major diameters of the at least two minor threads are smaller than the major diameters of the at least one major thread (figure 3, major diameters 112, minor diameters 114; figure shows one minor thread, however, it is disclosed that a plurality of minor threads may be positioned between the major threads, column 7, lines 4-6), wherein the at least one major thread has a first angular profile comprising a proximal major thread face and a distal major thread face (upper proximal surface face 118 and lower distal surface face 120, figure 3, column 5, line 60-column 6, line 4), wherein the proximal major thread face extends substantially planar from a root of the anchor (upper surface 118 is formed at only 5 degrees formed with the longitudinal axis, as shown in dimension E, figure 3; column 6, lines 1-4), the distal major thread face 120 extends substantially planar from a root of the anchor and makes an angle less than 90 degree with the longitudinal axis (dimension D, typically about 10 degrees to 40 degrees, column 5, lines 64-67) wherein each of the at least two minor threads have a second angular profile comprising a proximal minor thread face and a distal minor thread face (angled upper proximal surface face 118 and lower distal surface face 120, figure 3, column 5, line 60- column 6, line 4), wherein the proximal minor thread faces makes a non-perpendicular angle less than 90 degrees with the longitudinal axis (proximal surface face 118 angled upwardly about 10-12 degrees, or 5 degrees, column 6, lines 1-4, dimension E) and the distal minor thread faces makes a non-perpendicular angle less than 90 degrees with the longitudinal axis (dimension D, typically about 10 degrees to 40 degrees, column 5, lines 64-67), wherein the at least one minor thread extends to its major diameter in the second angular profile distal from where the at least one major thread extends to its major diameter in the first angular profile (figure 3, major diameters 112, minor diameters 114; figure shows one minor thread being distally towards the tip).

    PNG
    media_image1.png
    686
    447
    media_image1.png
    Greyscale

Skiba discloses the angles of the upper and lower surfaces of the major and minor threads 112, 114 may differ depending on the particular thread configuration (column 6, lines 8-10), but fails to disclose wherein the proximal major thread face extends substantially planar and perpendicular from a root of the anchor or wherein the first and second angular profiles are different along the length.
Stone et al. teaches a similar suture anchor 300 (figure 13) having threads 306 having a proximal and distal face (figure 12), wherein the proximal face 310 is substantially perpendicular to a longitudinal axis of the elongated body (top surface 310 forms a planar edge) to assist in holding (column 7, lines 54-55), and wherein the distal face 314 makes an angle less than 90 degrees with the longitudinal axis (bottom edge 314 formed at an angle) in order to form the threads in an appropriate manner to allow for fixation into the bone (column 7, lines 51-61).

Baldwin discloses a suture anchor 100 having at least one major thread 114 and a minor thread 116, the major thread having a first angular profile and the minor threads having a second angular profile different from the first angular profile (paragraph 0040, angles may differ depending on the particular thread configuration, or may additionally vary along the shaft). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify Skiba with a substantially perpendicular planar surface, as taught by Stone et al., to assist in holding and form the threads to allow for fixation, and with a first and second angular profile being different along the length, as taught by Baldwin, as it is known in the art to provide anchor threads with varying angular profiles depending on the thread configuration for implantation into a tissue site.

Regarding claims 2, 4, 40, 42, Skiba discloses a suture anchor essentially as claimed as discussed above, including the use as a suture anchor, as discussed above, but fails to explicitly disclose at least one suture secured to the anchor body, the at least one suture is secured within the channel of the anchor body.
Baldwin et al. teaches a similar suture anchor 100 having at least one major thread 114 and a minor thread 116 covering the anchor (figure 1), the proximal end of the anchor body comprises a channel for engagement with an installation tool (driver engagement within channel of head 104, paragraph 0041), the suture anchor comprising a suture secured to the anchor body within the channel of the anchor body (head further includes an eyelet 128 to receive one or more sutures, paragraph 0042).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Skiba to have a suture being secured within the channel of the anchor body, as taught by Baldwin et al., in order to allow for additional securement of the bone to soft tissue, or to allow a suture to be fixedly attached to a hard bone tissue as the procedure requires.
Regarding claims 3 and 42, Skiba discloses wherein the proximal end of the anchor body comprises a channel 124 for engagement with an installation tool (column 6, lines 12-17).
Regarding claims 35 and 43, Skiba discloses a suture anchor essentially as claimed as discussed above in including a tapered distal tip, but fails to disclose the major diameter of the at least one major thread decreases at least a portion of the anchor body length in a direction towards the distal tip.
Baldwin et al. teaches a similar suture anchor 900 having at least one major thread 914 and a minor thread 916 covering the anchor (figure 9), the major diameter of the at least one major thread decreases along at least a portion of the anchor body length in a direction towards the distal tip (for example, figure 9 shows a tapered anchor, the major thread diameter decreases as the body of the anchor decreases) to increasing radial osteo-compression and increasing resistance to pull-out (paragraph 0054). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Skiba with a tapered suture anchor, as taught by Baldwin et al., to increase compression and resistance to anchor pull out.
Regarding claim 39, Skiba discloses a suture anchor 102 (figures 3-5, column 3, lines 56-60; bone screw may be used as a suture anchor), comprising: an elongate anchor body 106 having a proximal end 104, and a distal end 116 and a length therebetween (see annotated figure 3 above),
at least one major thread 112 having a major diameter (figure 3, dimension C), the at least one major thread covering the length of the anchor body (although not shown in the figure 3, anchor may have threads to extend the entire length of shaft, column 7, lines 1-3); and
at least one minor thread 114 having a major diameter smaller than the major diameter of the at least one major thread (figure 3, dimension B; column 4, lines 31-38), the at least one minor thread covering the length of the anchor body (although not shown in the figure 3, anchor may have threads to extend the entire length of shaft, column 7, lines 1-3),
wherein the at least one major thread has a first angular profile comprising a proximal thread face and a distal major thread face (figure 3, proximal upper surface face 118 and lower distal surface  face 120 of threads),
 wherein the at least one minor thread occupies the space between the at least one major thread (pitch or spacings between the threads may be adjusted along the anchor length to optimize the pull-out strength, column 5, lines 16-32), the proximal major thread face extends substantially planar from a root of the anchor (upper surface 118 is formed at only 5 degrees formed with the longitudinal axis, as shown in dimension E, figure 3; column 6, lines 1-4), and wherein the distal major thread face 120 extends substantially planar from a root of the anchor and makes an angle less than 90 degrees with the longitudinal axis (dimension D, typically about 10 degrees to 40 degrees, column 5, lines 64-67), wherein each of the at least one minor thread has a second angular profile comprising a proximal minor thread face and a distal minor thread face (angled upper proximal surface face 118 and lower distal surface face 120, figure 3, column 5, line 60- column 6, line 4), wherein the proximal minor thread faces makes a non-perpendicular angle less than 90 degrees with the longitudinal axis (proximal surface face 118 angled upwardly about 10-12 degrees, or 5 degrees, column 6, lines 1-4, dimension E) and the distal minor thread faces makes a non-perpendicular angle less than 90 degrees with the longitudinal axis (dimension D, typically about 10 degrees to 40 degrees, column 5, lines 64-67), and wherein the at least one minor thread extends to its major diameter in the second angular profile distal from where the at least one major thread extends to its major diameter in the first angular profile (figure 3, major diameters 112, minor diameters 114; figure shows one minor thread being distally towards the tip), and wherein the major diameter of the major threads or minor threads exhibiting different diameters (column 2, lines 23-28), and the angles of the upper and lower surfaces of the major and minor threads 112, 114 may differ depending on the particular thread configuration (column 6, lines 8-10), but fails to explicitly disclose wherein the proximal major thread face extends substantially perpendicular from a root of the anchor and is substantially perpendicular to a longitudinal axis of the elongated body, wherein the major diameter of the at least one major thread decreases along at least a portion of its length in a direction towards the distal tip, while the major diameter of the at least one minor thread remains constant along the portion of its length, the first and second angular profiles being different along the length.
Stone et al. teaches a similar suture anchor 300 (figure 13) having threads 306 having a proximal and distal face (figure 12), wherein the proximal face 310 is substantially perpendicular to a longitudinal axis of the elongated body (top surface 310 forms a planar edge) to assist in holding (column 7, lines 54-55), and wherein the distal face 314 makes an angle less than 90 degrees with the longitudinal axis (bottom edge 314 formed at an angle) in order to form the threads in an appropriate manner to allow for fixation into the bone (column 7, lines 51-61).
Baldwin et al. teaches a similar suture anchor 900 having at least one major thread 914 and a minor thread 916 covering the anchor (figure 9), the major diameter of the at least one major thread decreases along at least a portion of the anchor body length in a direction towards the distal tip (for example, figure 9 shows a tapered anchor, the major thread diameter decreases as the body of the anchor decreases) to increasing radial osteo-compression and increasing resistance to pull-out (paragraph 0054), the major thread having a first angular profile and the minor threads having a second angular profile different from the first angular profile (paragraph 0040, angles may differ depending on the particular thread configuration, or may additionally vary along the shaft).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Skiba with a proximal thread face is substantially perpendicular to a longitudinal axis of the elongated body and wherein the distal face makes an angle less than 90 degrees with the longitudinal axis, as taught by Stone et al., in order to form the threads and thread faces in appropriate manner to allow for fixation into the bone, and with major and minor threads having a first and second angular profile being different along the length and a tapered suture anchor decreasing thread major diameters, as taught by Baldwin et al., as it is known in the art to provide anchor threads with varying angular profiles depending on the thread configuration for implantation into a tissue site and to increase compression and resistance to anchor pull out.
Claims 37, 38, 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skiba US 5743914 in view of Stone et al.US 7713285 and further in view of Baldwin et al. US 2004/0082956 and further in view of Sengun US 2014/0081325.
Regarding claims 37 and 44, Skiba, Stone et al. and Baldwin et al. in combination disclose a suture anchor essentially as claimed as discussed above, but fails to disclose wherein the suture anchor comprises an aperture positioned along the length of the elongate anchor body and passes laterally through the elongate anchor body and wherein the aperture comprises a rod that extends across the aperture and is configured to secure a length of suture looped around the rod.
Sengun discloses a threaded suture anchor (figures 11 and 12) having a plurality of threads (24a, 24b) at least one suture 12 secured to the anchor body (figure 12), the at least one suture  is secured within the channel of the anchor body (figure 12 and 13, while looped around suture member 22’ at the distal end), the suture anchor comprises an aperture 18 positioned along the length of the elongate anchor body (figures 13 and 14) and passes laterally through the elongate anchor body (figure 14, opening at the distal end of anchor), and wherein the aperture comprises a rod 22’ that extends across the aperture (figure 14) and is configured to secure a length of suture looped around the rod within the anchor body (figure 13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Skiba with a suture being secured within the anchor by being looped around a rod within the aperture along the suture body, as taught by Sengun, as a known technique in the art for securing a suture to an anchor body.
Regarding claims 38, 45 and 46, Skiba discloses a suture anchor wherein each adjacent thread of the at least one major thread and the at least two minor threads are positioned next to each other and the pitch or spacings between the threads may be adjusted along the anchor length to optimize the pull-out strength (column 5, lines 16-32), but does not explicitly disclose the threads are positioned to abut each other such that there is no surface between adjacent threads along a longitudinal axis of the length of the anchor body.
Sengun teaches a suture anchor, the threads being positioned to abut each other (Examiner notes that for example, figure 9 shows threads evenly positioned along the length of the anchor, abutting each other to provide no spacings between, the anchor may comprise two threads 24a, 24b abutting one another and extending along the anchor length, paragraph 0063, or also shown more similarly to Skiba, in figure 12, where the threads only abut on a portion of the anchor as required for optimizing the bone engaging features).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Skiba with threads that abut each other, as taught by Sengun since it is known in the art to adjust the pitch of the threads or provide dual threaded features along at least a portion or all of the anchor length, the threads abutting one another to optimize the suture pull out strength or positioning bone engaging features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771